DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/30/2021 has been entered.
The objections over the Drawings presented in the Office Action mailed 5/28/2021 have been withdrawn based on the amendment filed 8/30/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hemispherical surface arranged toward the display panel of Claim 1 lines 11-12, Claim 13 lines 11-12, and Claim 16 lines 11-12, and the flat surface arranged toward the light source of Claim 1 line 12 and of Claim 16 line 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claims 1, 13, and 16, Claim 1, lines 11-12 and Claim 16 lines 11-12 each recite the limitation “wherein the light converter comprises a hemispherical surface arranged toward the display panel, and a flat surface arranged toward the light source”, and Claim 13 lines 11-12 recite the limitation “wherein the light converter comprises a hemispherical surface arranged toward the display panel, and a flat surface”.  The Specification and Drawings as originally filed do not provide support for the orientation of the hemispherical surface being arranged toward the display panel and the flat surface being arranged toward the light source.  While Figure 4 as originally filed does show the hemispherical surface and flat surface of the light converters, the orientation of the hemispherical surface is shown to be arranged toward the first diffuser layer [62], and the flat surface being arranged toward the second diffuser layer [66].  However, the orientation of the first diffuser layer [62] and the second diffuser layer [66] relative the display panel and the light source is neither shown (e.g. in Figures 2 and 3) nor discussed in the Specification.  Therefore, the particular orientation and arrangement of the hemispherical surface and flat surface of the light converters relative the display panel and light sources as recited in the amended claims does not have sufficient support in the original disclosure, and therefore constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219936) in view of Harada (US 2012/0033402).
With regards to Claim 1, Kim et al. discloses a display apparatus comprising: a display panel [200] (see paragraph 45 and Figure 1); a light source [500] configured to supply light to the display panel (see paragraph 52 and Figure 1); and a diffuser plate (comprising the plate [700] as seen in Figure 1 and embodied as [700-6] in Figure 11, and [700-7] in Figure 12) configured to diffuse the light supplied to the display panel [200] (see paragraphs 59, 112, 113, and Figures 1, 11, and 12), wherein the diffuser plate comprises: a first diffusion layer comprising a plurality of concave portions (comprising the portions into which light converter [720] is disposed, see paragraph 75 and Figures 11 and 12) in a first surface (comprising the surface of first diffusion layer  most adjacent the second diffusion layer, see paragraph 112 and Figures 11 and 12) of the first diffusion layer (see Figures 11 and 12); a light converter [720] provided in each concave portion of the plurality of concave portions (see paragraph 75 and Figures 11 and 12); and a second diffusion layer configured to cover the first surface of the first diffusion layer (see paragraph 112 and Figures 11 and 12), wherein the light converter [720] comprises a hemispherical surface, and a flat surface (see paragraph 114 and Figure 12; the light converter [720] comprises a substantially hemispherical surface and a flat surface).
Kim et al. does not explicitly disclose the hemispherical surface is arranged toward the display panel, and the flat surface is arranged toward the light source.
Harada teaches the light converter [22] comprises a hemispherical surface (see paragraph 40) arranged toward the display panel (see paragraph 113 and Figure 2; the invention of Harada is intended to be utilizable for an LCD backlight, which will output white light towards the LCD display panel, and which has the hemispherical surface facing towards the light output side, thereby the light converter [22] hemispherical surface is substantially arranged toward the display panel), and a flat surface arranged toward the light source [3] (see paragraph 40 and Figure 2; the flat surface of the light converter [22] is substantially directed towards a light input side of the invention, thereby being substantially arranged towards the light source [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light converters of Kim et al. to include the hemispherical surface is arranged toward the display panel, and the flat surface is arranged toward the light source as taught by Harada.  One would have been motivated to do so in order to increase an efficiency of light color conversion (see Harada paragraph 50).

With regards to Claim 2, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses the light converter [720] in the plurality of concave portions is surrounded by the first diffusion layer [710] and the second diffusion layer [731] (see paragraphs 90, 111, and 112 and Figure 11).

With regards to Claim 3, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 2.
Kim et al. further discloses the plurality of concave portions comprise a plurality of concave surfaces, and the light converter [730] is sealed by the plurality of concave surfaces and a second surface of the second diffusion layer [731] opposite to the first surface of the first diffusion layer [720] (see paragraphs 93 and 90 and Figure 11).

With regards to Claim 4, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses the light converter [720] is arranged uniformly on the diffuser plate (see paragraphs 56 and 95-97 and Figures 2 and 11; the light converter is substantially arranged uniformly on the diffuser plate to align with the positions of the LEDs [520] being arranged in a matrix and substantially uniformly arranged).

With regards to Claim 5, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses a material of the first diffusion layer [710] is identical to a material of the second diffusion layer [731] (see paragraphs 92 and 112).

With regards to Claim 6, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses the diffuser plate [700] corresponds to a rear surface of the display panel [200] (see paragraphs 51 and 59 and Figure 1; the alignment and positioning of the diffuser plate [700] substantially corresponds to an alignment and positioning of the rear surface of the display panel [200]).

With regards to Claim 7, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses the plurality of concave portions are formed when the first surface of the first diffusion layer is pressed by a pattern roller, the pattern roller comprising a plurality of pattern protrusions formed on an outer surface of the pattern roller (see paragraphs 70 and 74; while Kim et al. does not explicitly disclose the plurality of concave portions are formed when the first surface of the first diffusion layer is pressed by a pattern roller, the pattern roller comprising a plurality of pattern protrusions formed on an outer surface of the pattern roller, such limitations constitute product-by-process limitations which are not given patentable weight in this product claim, since product-by-process claims are not limited to the manipulations of the recited process steps, only the structure implied by the steps, which Kim et al. substantially discloses the structure of the concave portions formed in the first surface of the first diffusion layer [710], and that such concave portions may be formed by an imprinting method).

With regards to Claim 8, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 7.
Kim et al. further discloses a depth of a concave portion of the plurality of concave portions is smaller than a depth of the first diffusion layer [710] (see paragraph 71 and Figure 11).

With regards to Claim 10, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses the light source [500] is configured to emit blue light, and the light converter [720] comprises quantum dots (QDs) configured to convert the blue light into white light (see paragraphs 81-84, and 95).

With regards to Claim 11, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses the light source [500] comprises a plurality of light sources [520] arranged on a plane extending parallel to a rear surface of the display panel [200] (see paragraph 56 and Figures 1 and 11; the plurality of light sources [520] are arranged on a plane extending parallel a surface of the diffusion plate [700], which is substantially extending parallel to a rear surface of the display panel [200]), and the diffuser plate [700] is positioned between the display panel [200] and the plurality of light sources [520] (see Figure 1).

With regards to Claim 12, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 1.
Kim et al. further discloses a light guide plate [600] configured to receive the light supplied from the light source [500] from a light receiving side of the light guide plate [600] and configured to emit the light through a light emitting surface, wherein the diffuser plate [700] is provided on an opposite side to the light emitting surface of the light guide plate [600] (see paragraph 60 and Figure 1).

With regards to Claim 13, Kim et al. discloses a display apparatus comprising: a display panel [200] (see paragraph 45 and Figure 1); a plurality of light sources [520] arranged to correspond to a rear surface of the display panel [200] and configured to supply light to the display panel [200] (see paragraph 52 and Figure 1; the alignment and positioning of the plurality of light sources [520] substantially corresponds to an alignment and positioning of the rear surface of the display panel [200]); and a diffuser plate  (comprising the plate [700] as seen in Figure 1 and embodied as [700-6] in Figure 11) positioned between the display panel [200] and the plurality of light sources [520] (see Figures 1 and 11) and configured to diffuse the light supplied to the display panel [200] (see paragraphs 59 and 112 and Figures 1 and 11), wherein the diffuser plate comprises: a first diffusion layer [710] and a second diffusion layer [731] stacked on each other (see paragraph 112 and Figure 11); and a light converter [720] positioned between the first diffusion layer [710] and the second diffusion layer [731] (see paragraph 112 and Figure 11), wherein the light converter [720] comprises a hemispherical surface, and a flat surface (see paragraph 114 and Figure 12; the light converter [720] comprises a substantially hemispherical surface and a flat surface).
Kim et al. does not explicitly disclose the hemispherical surface is arranged toward the display panel.
Harada teaches the light converter [22] comprises a hemispherical surface (see paragraph 40) arranged toward the display panel (see paragraphs 113 and 40 and Figure 2; the invention of Harada is intended to be utilizable for an LCD backlight, which will output white light towards the LCD display panel, and which has the hemispherical surface facing towards the light output side, thereby the light converter [22] hemispherical surface is substantially arranged toward the display panel while the flat surface is arranged toward the light source [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light converters of Kim et al. to include the hemispherical surface is arranged toward the display panel as taught by Harada.  One would have been motivated to do so in order to increase an efficiency of light color conversion (see Harada paragraph 50).

With regards to Claim 14, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 13.
Kim et al. further discloses the first diffusion layer [710] comprises a plurality of concave surfaces (comprising the portions into which light converter [720] is disposed, see paragraph 75 and Figure 11) arranged in a first surface (comprising the surface of first diffusion layer [710] most adjacent the second diffusion layer [731], see paragraph 112 and Figure 11) of the first diffusion layer [710] (see paragraph 70 and Figure 11), and the light converter [720] is surrounded by each concave surface of the plurality of concave surfaces and the second diffusion layer [731] (see paragraphs 90, 111, and 112 and Figure 11).

With regards to Claim 15, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 14.
Kim et al. further discloses the plurality of concave surfaces and the light converter [720] are arranged uniformly on the diffuser plate (see paragraphs 56 and 95-97 and Figures 2 and 11; the light converter is substantially arranged within the plurality of concave surfaces and uniformly on the diffuser plate to align with the positions of the LEDs [520] being arranged in a matrix and substantially uniformly arranged).

With regards to Claim 16, Kim et al. discloses a display apparatus comprising: a display panel [200] (see paragraph 45 and Figure 1); a light source [500] configured to supply light to the display panel (see paragraph 52 and Figure 1); a diffuser plate (comprising the plate [700] as seen in Figure 1 and embodied as [700-6] in Figure 11) comprising: a first diffusion layer [710] comprising a plurality of concave portions (comprising the portions into which light converter [720] is disposed, see paragraph 75 and Figure 11) in a first surface (comprising the surface of first diffusion layer [710] most adjacent the second diffusion layer [731], see paragraph 112 and Figure 11) of the first diffusion layer [710]; a light converter [720] provided in each concave portion of the plurality of concave portions (see paragraph 75 and Figure 11); and a second diffusion layer [731] provided on the first surface of the first diffusion layer [710], wherein the plurality of concave portions are provided on a single plane (see paragraph 75 and Figure 11), wherein the light converter [720] comprises a hemispherical surface, and a flat surface (see paragraph 114 and Figure 12; the light converter [720] comprises a substantially hemispherical surface and a flat surface).
Kim et al. does not explicitly disclose the hemispherical surface is arranged toward the display panel, and the flat surface is arranged toward the light source.
Harada teaches the light converter [22] comprises a hemispherical surface (see paragraph 40) arranged toward the display panel (see paragraph 113 and Figure 2; the invention of Harada is intended to be utilizable for an LCD backlight, which will output white light towards the LCD display panel, and which has the hemispherical surface facing towards the light output side, thereby the light converter [22] hemispherical surface is substantially arranged toward the display panel), and a flat surface arranged toward the light source [3] (see paragraph 40 and Figure 2; the flat surface of the light converter [22] is substantially directed towards a light input side of the invention, thereby being substantially arranged towards the light source [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light converters of Kim et al. to include the hemispherical surface is arranged toward the display panel, and the flat surface is arranged toward the light source as taught by Harada.  One would have been motivated to do so in order to increase an efficiency of light color conversion (see Harada paragraph 50).

With regards to Claim 17, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 16.
Kim et al. further discloses the light converter [720] in the plurality of concave portions is sealed by the first diffusion layer [710] and the second diffusion layer [731] (see paragraphs 93 and 90 and Figure 11).

With regards to Claim 18, Kim et al. and Harada disclose the display apparatus as discussed above with regards to Claim 16.
Kim et al. further discloses a material of the first diffusion layer [710] is identical to a material of the second diffusion layer [731] (see paragraphs 92 and 112).

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Kim discloses wavelength conversion layers that include a hemispherical surface arranged toward the light sources and a flat surface arranged toward the display, and thereby fails to disclose the light converter comprising a hemispherical surface arranged toward the display panel and a flat surface arranged toward the light source as recited in amended Claim 1 and thereby fails to disclose each and every feature of Claim 1 and the features included in the amendments to Claims 13 and 16 similar to the amendment to Claim 1, the examiner directs the applicant to the above rejection of Claims 1, 13, and 16 over Kim et al. in view of Harada.  Particularly, Harada substantially teaches an orientation of the hemispherical light converter [22] such that the light converter [22] hemispherical surface (see Harada paragraph 40) is arranged toward the display panel (see Harada paragraph 113 and Figure 2; the invention of Harada is intended to be utilizable for an LCD backlight, which will output white light towards the LCD display panel, and which has the hemispherical surface facing towards the light output side, thereby the light converter [22] hemispherical surface is substantially arranged toward the display panel), and the light converter [22] flat surface is arranged toward the light source [3] (see Harada paragraph 40 and Figure 2; the flat surface of the light converter [22] is substantially directed towards a light input side of the invention, thereby being substantially arranged towards the light source [3]).  Thereby, the combination of Kim et al. and Harada does substantially disclose this limitation.

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Sim et al. (US 2015/0187987), which discloses at least a display apparatus having a display panel, light source, and diffuser plate including a plurality of light converters disposed between a first layer and a second layer and having a hemispherical surface on one side and a flat surface on another side, Ryowa et al. (US 2013/0249388), which discloses at least a display apparatus having a display panel, light source, and diffuser plate including a plurality of light converters disposed in a plurality of concave portions within a first layer and disposed between the first layer and second layer and having a hemispherical surface on one side and a flat surface on another side, Lee (US 2014/0168576) which discloses at least a display apparatus having a display panel, light source, and diffuser plate including a plurality of light converters disposed between a first layer and a second layer and having a hemispherical surface on one side and a flat surface on another side, and Chen et al. (US 2017/0199314), which discloses at least a display apparatus having a display panel, light source, and diffuser plate including a plurality of light converters disposed in a plurality of concave portions within a first layer and disposed between the first layer and second layer and having a hemispherical surface on one side and a flat surface on another side, and a method of forming such diffuser plate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875